internal_revenue_service number release date index number ------------------------------- ------------------------------------------------------------ --------- ----------------------------------------- ---------------------------------- ------------------------------ - department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc ita b05 plr-137528-04 date date ty ------- ty ------- ----------------------------------------------------------------------------- legend trust ------------------------------------------------------------------------------------------------------------ decedent dollar_figurex year a x beneficiaries date a date b date c date d date e date f date g state a state b x percent y percent z percent llc relinquished_property ---------------------- ------------ ------- --------------------- ----------------------- ------------------------- --------------------- -------------------- ------------------ -------------------------- ----------------------- --------- ------------- ----------------- ----------------- ------------------ ------------------------------------------------- ----------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------- ----------------- --------- --------------------------------------------------------------- dollar_figurey buyer qi plr-137528-04 dear ------------ this is in response to your request for a private_letter_ruling dated date submitted by your authorized representatives as to the application of sec_1031 of the internal_revenue_code to the proposed transaction specifically you have requested a ruling that a testamentary_trust may hold replacement_property received in this like-kind_exchange of real_property for productive use in a trade_or_business or for investment within the meaning of sec_1031 notwithstanding that the trust must terminate by its own terms and thus distribute all of its properties when the like-kind_exchange is independent of the impending termination the following facts are pertinent to your ruling_request the taxpayer is a private testamentary_trust trust established by decedent upon his death in year a to administer his assets decedent’s will provided for the establishment of the trust in order to provide an ongoing source of safe and certain income to its beneficiaries which included decedent’s wife and daughters under the terms of decedent’s will the trust will terminate at midnight on date a which is twenty years after the death of decedent’s last surviving child because the trust is due to terminate the trustees of the trust trustees formulated a detailed plan of termination which outlines a plan and mechanism for the distribution of the trust’s assets to its remainder beneficiaries upon its termination trust presently has x beneficiaries trust is required to distribute all of its income currently may not make any other distributions to charitable or other beneficiaries and is taxed as a simple_trust under sec_651 originally the assets of the trust consisted mainly of real_estate holdings in state a the submission provides that in order to diversify the trust’s real_estate holdings increase investment returns and generate income the trustees received approval from the state a probate_court many years ago to conduct exchanges of real_estate the trustees have engaged in many such exchanges which have been structured to qualify for nonrecognition treatment under sec_1031 trust intends to continue to enhance its investment operations by strategically exchanging certain assets in its portfolio as a result the assets in the trust now include real_estate holdings in state a and diversified industrial office and retail properties located in other states your submission states that all of the trust’s directly-owned properties are held for investment purposes recently the value of the trust’s assets approximated dollar_figurex under the plan of termination approximately x percent of the trust will be distributed on termination in cash to certain remainder beneficiaries y percent of the trust will be distributed on termination through an in-kind distribution of one or more trust properties to one expected remainder beneficiary the remaining corpus approximately z percent of the trust’s net asset value will be contributed by the trustees prior to termination to llc a to-be-formed state b limited_liability_company with the trust as plr-137528-04 the single member holding all of the shares in the llc all of the shares in llc will then be distributed upon termination by the trust among the remainder beneficiaries to the extent their remainder_interest is not otherwise satisfied with cash or in-kind property llc is intended to continue the trust’s real_estate investment operations in a manner consistent with past practices it is expected that much of the current managerial and operational structure will remain in place after the trust terminates the submission also provides that as a result of the large number of real_estate parcels and the large number of beneficiaries the plan of termination can only be effected by contributing the assets to an entity prior to and in conjunction with the trust’s terminating distributions the trustees submitted the plan of termination to the state a probate_court which approved it on date b the trustees have determined that it would be in the best interests of the trust to dispose_of the relinquished_property in an exchange that would qualify for nonrecognition under sec_1031 the relinquished_property includes the facilities and underlying land together with all rights and appurtenances pertaining to the facilities and land the trust entered into a disposition agreement dated date c with buyer to dispose_of the relinquished_property for dollar_figurey in cash the trust transferred relinquished_property to buyer on date d one day earlier the trust assigned its interest in the disposition agreement to qi a qualified_intermediary for purposes of the safe_harbor provided in sec_1_1031_k_-1 of the income_tax regulations pursuant to an assignment and assumption_agreement the trust also entered into exchange_agreement with qi in order to facilitate the disposition of the relinquished_property and the identification and acquisition of suitable replacement properties in accordance with the safe_harbor deferred_exchange regulations under sec_1031 according to the submission once identified and acquired in completion of the exchange the trustees intend to hold the replacement_property solely to generate additional rental income and have no plans to develop or construct any improvements on the property or to sell the replacement_property or any portion of it at any time pursuant to the plan of termination the trustees will convey the replacement_property to llc sometime on or before date f and will distribute all of the trust’s interests in llc to certain beneficiaries on date g or as soon thereafter as possible in addition the trust makes the following representations the relinquished_property now and at all times during the trust’s ownership thereof has been held by the trust for investment purposes the disposition of the relinquished_property and the acquisition of the replacement_property will be accomplished in a manner that in all respects aside from the future conveyance to llc and the distribution of llc to the beneficiaries of trust upon termination qualifies the transaction as a tax-free_exchange within the meaning of sec_1031 and the regulations thereunder plr-137528-04 the replacement_property will be of like_kind to the relinquished_property for purposes of sec_1031 and will be held by the trust and then llc for investment purposes throughout the trust’s existence and llc will not elect to be taxed as a corporation and will remain a single member llc until at least date a at which time it will be deemed to become a partnership for federal_income_tax purposes as a result of the trust’s terminating distribution of the membership interests of llc to multiple beneficiaries law and analysis as stated above you have requested a ruling that the trust may hold replacement_property received in this like-kind_exchange of real_property for productive use in a trade_or_business or for investment within the meaning of sec_1031 notwithstanding that the trust must terminate by its own terms and distribute all of its properties when the like-kind_exchange is independent of the impending termination sec_1031 provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if the property is exchanged solely for property of a like_kind which is to be held either for productive use in a trade_or_business or for investment under sec_1_1031_a_-1 relating to the meaning of the term like_kind real_property is generally considered to be of like_kind to all other real_property whether or not any of the real_property involved is improved in revrul_75_292 1975_2_cb_333 an individual taxpayer in a prearranged transaction transferred land and buildings used in the taxpayer's trade_or_business to an unrelated corporation in exchange for land and an office building owned by the corporation and used in its trade_or_business immediately thereafter the individual taxpayer transferred the land and office building to the individual's newly created corporation in exchange for the stock of the same corporation in a transaction that qualified for nonrecognition of gain under sec_351 the revenue_ruling concluded that the individual taxpayer did not exchange the real_estate for other real_estate to be held either for productive use in a trade_or_business or for investment by that taxpayer instead the ruling concluded that the replacement_property was acquired by the individual taxpayer for the purpose of transferring it to the new corporation in exchange for stock pursuant to sec_351 as a result the ruling held that as to that individual taxpayer the exchange did not qualify for nonrecognition under sec_1031 in revrul_77_337 1977_2_cb_305 an individual taxpayer owned all of the stock of a corporation in a prearranged plan the individual taxpayer liquidated the corporation and transferred the corporation's sole asset a shopping center to a third party in exchange for like-kind_property revrul_77_337 noted that under revrul_75_292 a newly created corporation’s eventual productive use of property in its trade_or_business is not attributable to its sole shareholder revrul_77_337 thus concluded that the transaction between the individual taxpayer and the third party was a prearranged plan whereby the corporation was liquidated to facilitate the further exchange between the plr-137528-04 individual taxpayer and the third party of their respective properties consequently the individual taxpayer did not hold the shopping center for use in a trade_or_business or for investment because the corporation's previous trade_or_business use could not be attributed to its sole shareholder therefore the exchange did not qualify for nonrecognition_of_gain_or_loss under sec_1031 74_tc_653 pertains in part to an exchange of real_property a ranch for like-kind_property followed by a gift of the newly acquired ranch property to the taxpayer's children the court found that the exchange qualified under sec_1031 the ranch properties in question were held for use in a trade_or_business or for investment by taxpayer both before and after the exchange under sec_301_7701-3 a domestic eligible_entity is generally with exceptions noted disregarded as an entity separate from its owner if it has a single owner sec_301_7701-2 provides that in general a business_entity that has a single owner and is not a corporation as defined in sec_301_7701-2 is disregarded as an entity separate from its owner for federal tax purposes your submission expresses two concerns regarding the above exchange your first concern is that the proposed transfer of the replacement_property to llc would violate the holding requirement of sec_1031 ie that the replacement_property must be held by the taxpayer for productive use in a trade_or_business or for investment as applied in revrul_75_292 and revrul_77_337 your second concern is that as a result of the trust’s terminating distribution of membership interests in llc to multiple beneficiaries which will then result in a de_facto partnership between the beneficiaries for federal_income_tax purposes the holding requirement of sec_1031 as applied in the revenue rulings would be violated with respect to the replacement_property with respect to your first concern you represent that the replacement_property will be held by the trust and llc for investment purposes throughout the trust’s existence you also represent that llc will not elect to be taxed as a corporation and will remain a single member llc until at least date a therefore llc will be disregarded as an entity separate from the trust its sole owner consequently the transfer by the trust of the replacement_property to llc will also be disregarded and the trust will be considered the direct owner of the replacement_property for federal_income_tax purposes because the trust represents that it intends to hold the replacement_property for investment purposes the transfer by the trust of the replacement_property to llc will not violate the holding requirement of sec_1031 with respect to your second concern the trust represents that it will hold the replacement_property for investment purposes until the trust terminates by its own no ruling is requested on the factual question of whether any specific replacement_property is held for a particular purpose plr-137528-04 terms on date a because the trust is a testamentary_trust the termination_date was fixed by decedent and cannot be modified or changed as a result the trust is not acquiring the replacement_property in order to dispose_of the property pursuant to a prearranged plan the plan of termination has been approved by the state a probate_court and will take effect without regard to whether this exchange of properties is consummated consequently the like-kind_exchange in this case is wholly independent from the distribution of the properties under the plan of termination thus the facts in this ruling_request are distinguishable from those in revrul_75_292 and revrul_77_337 therefore based on the facts and representations presented above we rule that the trust's termination and distribution of its assets to the beneficiaries will not preclude the replacement_property received by the trust in this exchange from being considered property held either for productive use in a trade_or_business or investment within the meaning of sec_1031 because this like-kind_exchange is independent of the impending termination no determination is made by this ruling letter as to whether the described transaction otherwise qualifies for deferral of gain realized under sec_1031 we express no opinion except as specifically ruled above as to the federal_income_tax treatment of the transaction under any other provisions of the code and regulations that may be applicable or under any other general principles of federal income_taxation neither is any opinion expressed as to the tax treatment of any conditions existing at the time of or effects resulting from the transaction s that are not specifically covered by the above ruling you should attach a copy of this ruling to your tax_return for the taxable_year in which the transaction covered by this ruling is consummated we are enclosing a copy for that purpose this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent this ruling is directed only to the taxpayers who requested it in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely yours by roy a hirschhorn assistant branch chief branch office of associate chief_counsel income_tax accounting--
